[PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT             FILED
                                                 U.S. COURT OF APPEALS
                       _________________________   ELEVENTH CIRCUIT
                                                       JUNE 30, 2009
                                                    THOMAS K. KAHN
                              No. 06-14599
                                                         CLERK
                       _________________________

                    D.C. Docket No. 05-22510-CV-UUB

LEO C. HOLLINGSWORTH,

                                                           Petitioner-Appellant,

                                   versus

ATTORNEY GENERAL OF FLORIDA,
Bill McCollum,
SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
Walter A. McNeil,

                                                       Respondents-Appellees.

                            -------------------------
             Appeal from the United States District Court for the
                        Southern District of Florida
                           --------------------------

BEFORE BLACK, BARKETT and PRYOR, Circuit Judges.

BY THE COURT:

     Appellees’ “Petition for Rehearing En Banc,” construed as a motion for
reconsideration of our April 9, 2009, published order and to submit the motion for

reconsideration to the full Court, is DENIED. However, on the Court’s own motion,

the April 9, 2009, order is clarified by deleting footnote 1 in its entirety. The April

9, 2009, order as originally issued is withdrawn, and the Clerk is directed to issue the

attached amended order in lieu thereof.




                                           2